                                       Case 3:17-cv-00618-CLB Document 90
                                                                       91 Filed 04/26/21
                                                                                04/27/21 Page 1 of 2



                             1   REBECCA BRUCH, ESQ.
                                 Nevada Bar No. 7289
                             2   ALICE CAMPOS MERCADO, ESQ.
                                 Nevada Bar No. 4555
                             3   LEMONS, GRUNDY & EISENBERG
                                 6005 Plumas Street, Third Floor
                             4   Reno, Nevada 89519
                             5   Tel. (775)786-6868
                                 Email: rb@lge.net; acm@lge.net
                             6
                                 Attorneys for Defendants
                             7
                             8                           UNITED STATES DISTRICT COURT
                             9                                 DISTRICT OF NEVADA
                        10
                        11         MITCHELL S. HAMMOND,                              Case No. 3:17-cv-00618-CLB
                        12
                                                           Plaintiff,                STIPULATION TO VACATE
                        13                                                           SETTLEMENT CONFERENCE
                                   v.
                        14
                        15         SHERIFF GERALD ANTINORO, an
                                   individual and STOREY COUNTY, a
                        16         political subdivision of the State of Nevada
                        17
                                                           Defendants.
                        18
                        19                 Plaintiff MITCHELL S. HAMMOND, SR., by and through his attorney DAVID
                        20       MCELHINNEY of the law firm of LEWIS ROCCA ROTHGERBER CHRISTIE, LLP
                        21       and Defendants SHERIFF GERALD ANTINORO and STOREY COUNTY by and
                        22       through their attorneys, REBECCA BRUCH and ALICE CAMPOS MERCADO of
                        23       LEMONS, GRUNDY & EISENBERG, hereby stipulate and agree that the settlement
                        24       conference currently scheduled with the Court for May 7, 2021 may be vacated.
                        25                 The parties will continue to engage in good-faith settlement discussions regarding
                        26       this case, but at this time are not in a range that would indicate a likelihood of success.
                        27       ///
                        28       ///
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR                                                            1
  RENO, NV 89519-6069
      (775) 786-6868
                                   Case 3:17-cv-00618-CLB Document 90
                                                                   91 Filed 04/26/21
                                                                            04/27/21 Page 2 of 2



                             1   The parties have not foreclosed settlement and intend to continue collaborating toward a
                             2   potential resolution of this action; however, at this time the parties agree that settlement
                             3   conference will not be a productive use of the court’s and the parties’ resources.
                             4          DATED this 26th day of April, 2021.
                             5
                                                                       LEWIS ROCA ROTHGERBER CHRISTIE LLP
                             6
                             7                                         By:   /s/ David C. McElhinney_______________
                                                                             David C. McElhinney, Esq. (SBN33)
                             8                                               One East Liberty Street, Suite 300
                             9                                               Reno, Nevada 89501
                                                                             Attorneys for Plaintiff
                        10
                        11                                             LEMONS, GRUNDY & EISENBERG
                        12
                                                                       By:   /s/ Rebecca Bruch____________________
                        13                                                   Rebecca Bruch, Esq. (SBN7289)
                        14                                                   Alice Campos Mercado, Esq. (SBN 4555)
                                                                             Attorneys for Defendants
                        15
                        16                                                   ORDER
                        17              The settlement conference currently scheduled for May 7, 2021 will be vacated,
                        18       and this matter shall be set for trial.
                        19              Dated this ______
                                                     27th day of _________________,
                                                                   April            2021
                        20
                        21                                                    _____________________________
                                                                              HON. CARLA L. BALDWIN
                        22                                                    UNITED STATES MAGISTRATE JUDGE
                        23
                        24
                        25
                        26
                        27
                        28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR                                                            2
  RENO, NV 89519-6069
      (775) 786-6868
